Citation Nr: 0926589	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1977 through 
December 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Department of Veterans Affairs (VA) 
Atlanta, Georgia, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled for June 
2008, but the Veteran failed to report for the hearing and 
made no attempt to reschedule the hearing. Thus, the Board 
finds the Veteran's request for a hearing to be withdrawn. 38 
C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  At no time does the medical evidence of record show that 
the Veteran has a supported diagnosis of PTSD as defined by 
VA regulation.

2.  The competent medical evidence of record fails to 
establish a link between the currently diagnosed major 
depressive disorder and the Veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or a result of any event of the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§  3.303(a), 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for an acquired 
psychiatric disorder, which he claimed as PTSD.  Generally, 
for service connection the claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131; 
38 C.F.R. § 3.303(a).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). 
See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV). See 38 
C.F.R. § 3.304(f). The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD.  The Court acknowledged the change from an objective 
"would evoke . . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone." Cohen, 10 Vet. App. 128, 140-141 (1997).

In this case, the Veteran does not allege that he has PTSD 
secondary to combat in service.  If there is no combat 
experience, or if there is a determination that the Veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor. Doran v. Brown, 6 Vet. App. 283, 288- 
89 (1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors. 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences. See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).

The Veteran in this case contends that he has PTSD as a 
result of an in-service motor vehicle accident in January 
1980.  Service treatment records (STRs) associated with the 
Veteran's claims file are negative for any in-service 
diagnosis of or treatment for a psychiatric disorder, to 
include PTSD.  The Board acknowledges, however, that the 
Veteran sustained a cervical strain as a result of 
involvement in an in-service motor vehicle accident in 
January 1980.  In the three months following this accident, 
the Veteran presented to sick call numerous times with 
subjective complaints of pain.  The Veteran received 
treatment for his injuries through April 1980, but in a 
treatment note dated March 20, 1980, the examiner diagnosed 
the Veteran as being a malingerer.  Nonetheless, the evidence 
seems to corroborate the occurrence of an in-service motor 
vehicle accident in January 1980.  The question becomes 
whether the Veteran has a confirmed diagnosis of PTSD in 
accordance with the DSM-IV that is causally connected to the 
January 1980 accident.

The post-service medical evidence of record includes VA and 
private outpatient treatment records and a November 2008 VA 
examination report.  A careful review of the Veteran's claims 
file reveals that he had a longstanding history of substance 
abuse.  In this regard, it is noted that the Veteran was 
hospitalized for substance abuse treatment at VA medical 
facilities on at least three occasions beginning in October 
1991.  Discharge summaries dated October 1991, July 1992, and 
March 1995 diagnosed the Veteran as having alcohol and 
cocaine dependence. The March 1995 discharge summary also 
noted a history of trauma and sought to rule out PTSD.

The Veteran sought private care in August 1996 after 
involvement in a bus accident. The Veteran reported having 
neck and upper back pain as well as tingling fingers. No 
psychiatric abnormalities were noted at that time.

A July 1998 VA outpatient treatment note shows an apparent 
initial referral for mental health treatment; however, it was 
noted as part of his treatment for substance abuse.  The 
diagnosis at that time was cocaine and alcohol dependence 
with no "other identifiable psychiatric disorders."

In February 2000, the Veteran sought VA care for an unknown 
purpose. The impression was chronic back pain.  The examiner 
also referred the Veteran to the VA mental health clinic to 
be evaluated and/or treated for PTSD.  However, the Board 
notes that the Veteran was not formally diagnosed as having 
PTSD at that time.  In fact, the report shows that he 
answered no when asked if he was feeling down or hopeless, 
and no to whether he felt little interest in doing things.

The Veteran sought additional care from the VA mental health 
clinic in August 2002. The Veteran reported neck and back 
pain and stated that he was involved in a "severe" motor 
vehicle accident in service. The Veteran specifically 
inquired whether he had PTSD as a result of the accident. The 
examiner indicated that the Veteran had no signs or symptoms 
of PTSD at that time. The impression was alcohol and cocaine 
dependence.

Several years later, in June 2006, the Veteran sought private 
psychiatric in order to "get some peace of mind about the 
[in-service] accident." The Veteran reported having anxiety, 
depression, flashbacks, and chronic pain in his neck and 
back. The Veteran also indicated that he had been diagnosed 
previously as having PTSD. The impression was PTSD. This 
private examiner, however, failed to cite to specific medical 
evidence or provide a complete rationale for Veteran's PTSD 
diagnosis. It is also unclear from the evidence of record 
whether the Veteran's PTSD diagnosis was based on the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV). As such, this 
private examination is inadequate for evaluation purposes.  
Where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes. Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 
38 C.F.R. § 4.2.  The Board, therefore, remanded this matter 
in order to afford the Veteran a VA examination to determine 
the nature and etiology of any current PTSD or other 
psychiatric disability.

In November 2008, the Veteran was afforded a VA examination.  
The examiner reviewed the claims folder, including the VA 
treatment records, and interviewed the Veteran for 90 
minutes.  The Veteran reported that he had recurrent thoughts 
and flashbacks of the January 1980 accident.  The Veteran 
reported that he became depressed right after the accident, 
but never sought treatment for depression in service.  He 
went on to report, however, that he frequently becomes 
depressed because he is "in so much pain."  He reported 
trouble sleeping, diminished energy, difficulty 
concentrating, decreased appetite, and suicidal ideation.  
The examiner reported that the Veteran made "very vague 
statements about possible intrusive memories with no 
indication of feelings of intense fear, helplessness, or 
horror."   He did report feeling "fidgety" when he recalls 
the accident.  When asked about his substance abuse history, 
the Veteran reported that he has used alcohol and cocaine 
since the accident "as a way to cope with the distress and 
intrusive memories of the accident."  

The examiner reported that the Veteran appeared depressed and 
tearful, and was fully cooperative, yet sometimes vague.  
There was no evidence of hallucinations, obsessions, 
paranoia, delusions, or homicidal ideation, but there was an 
endorsement of positive suicidal ideation without intent or 
plan. The examiner noted the Veteran's presence in a 
wheelchair, and his muscle rigidity and involuntary 
movements, secondary to Huntington's chorea.

Based upon the interview of the Veteran, and his medical 
history, the examiner concluded that the Veteran "does not 
meet the diagnostic criteria for PTSD."  The examiner 
further opined that while the Veteran did endorse several 
severe symptoms of PTSD, it was "highly likely that he was 
over endorsing."  The basis for this opinion was the 
vagueness exhibited by the Veteran when describing his 
symptoms, many of which were noted as indicative of a 
depressive disorder.  The examiner also noted that the June 
2006 private physician's diagnosis was based upon the 
Veteran's self-report that he had PTSD.  Essentially, at no 
time throughout the Veteran's course of treatment is there a 
diagnosis of PTSD in accordance with the DSM-IV.  While the 
Board appreciates the Veteran's opinion that he has PTSD, he 
is not competent to make such an assessment.  As a lay 
person, he is competent to report his symptoms. See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's 
statements, however, are not competent evidence of current 
diagnosis of PTSD.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 495 (1992).  Competent medical evidence of a current 
disability and medical nexus is required for service 
connection.

The VA examiner did, however, note that it appears that the 
Veteran has been experiencing major depression for several 
years.  Again, the Veteran reported that this depression 
began in service, but there is no evidence of treatment for 
depression in the service treatment records, or for many 
years following service.  The VA examiner deemed the 
Veteran's depression as "likely substance-induced" and also 
noted multiple compounding factors including longstanding 
history of substance abuse, homelessness, financial strain, 
unemployment, alienation from social contacts, and constant 
pain due to physical illness.  Thus, the examiner diagnosed 
major depressive disorder, but was unable to causally connect 
that depression to any event of service, including the 
January 1980 motor vehicle accident.  There were simply too 
many post-service events in this Veteran's life contributing 
to the Veteran's depression, to connect the depression to the 
single incident in service.

Without a diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a), which conforms to the DSM-IV, there is no basis 
upon which to grant service connection under 38 C.F.R. § 
3.304(f).  Because there is no competent medical evidence 
establishing a nexus between the Veteran's currently 
diagnosed major depressive disorder and his active service, 
there is also no basis upon which to grant service connection 
under 38 C.F.R. § 3.303(a).  The Veteran's claim must be 
denied.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  Because the evidence here is not in equipoise, 
and, in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim.  Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals 
for Veterans Claims has held that the requisite notice should 
be provided to a claimant before the initial RO decision on a 
claim. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran a letter in May 2005 informing him of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf. This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  A letter following the August 2008 
Board remand, provided the more extensive notice required by 
Dingess v. Nicholson, supra, e.g., as to potential downstream 
issues such as disability rating and effective date.  VA's 
duty to notify was met in this case.  

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d).  Here, the Veteran's statements, 
his service treatment records, service personnel records, 
post-service VA and private treatment records, and the 
November 2008 VA examination report have been associated with 
the claims folder. 

The Veteran has not notified VA of any additional relevant 
evidence. VA has done everything reasonably possible to 
assist the Veteran.  A remand for further development of this 
claim would serve no useful purpose.  VA has satisfied its 
duties to notify and assist the Veteran and further 
development is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


